Citation Nr: 1138693	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-37 103	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for eye injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in this case) had active service from July 1983 to July 1985.

This appeal to the Board of Veterans Appeals (Board) arises from a March 2008 rating action that denied service connection for eye injury residuals.
 
The March 2008 rating decision also denied service connection for hearing loss.  The Veteran filed a Notice of Disagreement in February 2009, and a Statement of the Case (SOC) was issued in May 2009, but he did not file a Substantive Appeal with respect to that issue.

In his August 2009 Substantive Appeal, the Veteran requested a Board hearing at the RO.  By letter of June 2011, the RO notified the Veteran of a Board hearing that had been scheduled for him at the RO for a date in July 2011.  In July 2011, prior to the hearing, the Veteran telephoned the RO and withdrew his request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that a foreign object was surgically removed from his eye at the Winn Army Community Hospital, Fort Stewart, Georgia 31314 during the period that he was assigned to Fort Stewart.  He states that he was assigned to Company F, 724th Maintenance Battalion as a unit armorer between November 1983 and July 1985.

Appellate review discloses that the evidentiary record is incomplete, in that the Veteran's service treatment (medical) records have not been obtained.  Although the RO has attempted to locate the service treatment records, efforts to obtain such records from the Winn Army Community Hospital have not been made.  Under the circumstances, the Board finds that this case must be remanded to conduct a search for the Veteran's original service treatment records at the Winn Army Community Hospital; if necessary, to make an effort to rebuild any missing service treatment records in accordance with VA procedures specified in M21-1MR, Parts II and III; and to document those efforts and associate them and any records obtained with the claims folder.  The RO must conduct a reasonably exhaustive search for the original service treatment records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

In a December 2007 statement, the Veteran's wife attested to her knowledge of the veteran's eye injury and treatment at the Winn Army Community Hospital during the period from 1983 to 1985.  Post-service private and employer's medical records document the Veteran's complaints of impaired vision, and eye treatment and evaluation from 1989 to 2004.  

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).  

Under the circumstances, the Board finds that this case must be remanded to afford the Veteran a VA ophthalmological examination to determine the nature and etiology of any current eye disability and its relationship to his military service, to include a claimed eye injury therein.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should directly contact the Winn Army Community Hospital, Fort Stewart, Georgia 31314 and obtain the Veteran's complete service treatment records, to specifically include any reports of surgical treatment for an eye injury during the period from November 1983 to July 1985 when the Veteran was assigned to Fort Stewart as a member of Company F, 724th Maintenance Battalion as a unit armorer.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

2.  If the RO is unsuccessful in obtaining the Veteran's complete service treatment records, it should follow appropriate VA procedures to rebuild or reconstruct them.  Documentation of these efforts should be associated with the claims folder.

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO should arrange for the Veteran to undergo a VA ophthalmological examination to determine the nature and etiology of any eye disability and its relationship, if any, to his military service.  The relevant documents in the claims folder should be made available to and reviewed by the VA examiner, and the examination report should include discussion of the documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The VA examiner should review all service and post-service records and render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any current eye disability had its onset in service, or is otherwise related to the Veteran's military service, to include a claimed eye injury during service.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  In this case, the examiner should note that the mere fact that there is no documentation of treatment in service may not be the only history of in-service injury and treatment, but the examiner should also note the Veteran's history of eye injury and treatment in service.

4.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO should ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative an appropriate Supplemental SOC that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran or representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

